*119Order, Supreme Court, New York County (Marcy Friedman, J.), entered on or about June 26, 2003, which denied plaintiffs motion to consolidate this action with one pending in Civil Court, unanimously affirmed, without costs.
Even where there are common questions of law or fact, consolidation is properly denied if the actions are at markedly different procedural stages and consolidation would result in undue delay in the resolution of either matter (F & K Supply v Johnson, 197 AD2d 814, 814-815 [1993]; Steuerman v Broughton, 123 AD2d 681 [1986]). The Civil Court action sought to be consolidated has been placed on the trial calendar, whereas this action has barely advanced to the discovery phase. Since consolidation would delay both the resolution of the Civil Court action and trial of the consolidated action, denial of the motion was an appropriate exercise of discretion.
We have examined plaintiffs remaining contentions and find them to be unavailing. Concur—Buckley, P.J., Tom, Ellerin and Williams, JJ.